Case 2:20-cv-01303-CRE Document 1-1 Filed 09/02/20 Page1of5

od) Jo-cV- [303

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RECEIVED

 

 

 

Name and address of Plaintiff: .

Micheal lashing fr tt VOLOS wy
SCL -Careene’ SEP 0 2 2020
175 fro yress Drive CLERK, U.S, DISTRICT COURT
(Uaynes burg , Pa 15370 WEST. DIST. OF PENNSYLVANIA

Full name, title, and business address
of each defendant in this action:
1. Bomeaneiti

Coarcectinal Officer
CMe ghey County lear

2 filechenr County Apt |
oe 2

 

 

Use additional sheets, if necessary
Number each defendant. .

Plaintiff brings this action against the above named and identified defendants on the following cause of
action:

t ‘
I. Where are you now confined? 8 CH Cur ee <_

What sentence are you serving? 5 y rs_ te \Zy (25
What court imposed the sentence? Croushoen Couns

II. Previous Lawsuits

 

   

(\, OHA eT

A. Describe any and all iawsuits in which you are a plaintiff which deal with the same facts involved
in this action. ‘(If there is more than one lawsuit, describe the additional lawsuits on another piece
of paper, using the same outline.)

1. Parties to this previous lawsuit No Cre yros LAW Surts,

Plaintiffs

 

Defendants

 

 

2. Court (if federal court, name the district; if state court, name the county) and docket number

 
Case 2:20-cv-01303-CRE Document 1-1 Filed 09/02/20 Page 2 of 5

 

3. Name of judge to whom case was assigned

4, Disposition (For example: Was the case dismissed? Was it appealed? Is it still pending?)

5. Approximate date of filing lawsuit

6. Approximate date of disposition

 

 

 

 

B. Prior disciplinary proceedings which deal with the same facts

I.

jnvolved in this action:

Where?

When?
Result:

 

 

 

What federal law do you claim was violated? The. Con stiteuken el
g (SF ment
Arenduens 3”, eo, &™, (3 $9760 Tome Creckit. | pment
AS well RS Assuntt $ Barrety; Mhedt, Hate crime, Sexual 455 lt

Statement of Claim

(State here as briefly as possible the facts of your case. Do not give any legal arguments or cite
any cases or statutes. If you intend to allege a number of related claims, number and set forth
each claim in a separate paragraph. Use as much space as you need. Attach extra sheet if

necessary.)
Date of event: 6/27 1 to Vets

Place of event: Mleqhoue ( puyty a: | JE 20 uf

t
Persons involved--name each person and tell what that person did

to you: C..0. Remewnelli Cewme te Pay Cell usithrenk
A Sernennd , Liewtenotd, Qnotheye Correctonu! okicer,

Apenet Yu cell deok. "T dbicl net _fve_a cell mate

 

 

2 é ~ 7
LT wwies lA Siete cell wih nobody jn theyre wih me.

breathes. 0.0. Komenel Ui Opesned my cell coo anel

Came iW ourel nuneled Mme in the dhee and Rect
&n my fires ( Pri vote per). And fut cubtet sue
and Lo complied. worth We frase cudds. Ee complled
wrth fre cell Search Ane He tole. anol aLestrfed
lay fA fPee wml pnd ptole. sup fla yoer wok from
jer [te 0 10/23/20. Z wert fe Jernl 3 Times in

4 norcths without mY [reypoerzcowe lk. My hegal honk
angel Persea! docurmenk, Conte (ning dumtly fictuces

tind letters.
Cc,

Case 2:20-cv-01303-CRE Document 1-1 Filed 09/02/20 Page 3 of 5 ;

As weil Ss Lusmes Doceermert COMFOAVLUVKS,

Beal Estate, UCT # feces tion, Beligrous rattiond Vaywendient

Houswe Finance Dydormation., Ane he heucleved “Up

abr fo operate Buswesses that 2 invested my Tine, Energy, anelinoney yp,

Did the incident of which you complain occur in an institution or place of custody in this District?
If so, where?

yes, Allegheny County pil, in f; fishurydy fi:

and answer the following questions:

 

Is there a prisoner grievance procedure in this institution?
Yes No ()

Did you-present the facts relating to your complaint in the state prisoner grievance procedure?
veg "No ()

If your answer is YES,

1. What steps did you take? ot LOvote. CULV Ceop4t fa He

2

Snasuytutim anel (WY Gri evante Kecehed He Li pelben.

. What was the result? <2 4495 led still injurech with

No Ce lied. Mobodes Citere attent pte fo fix He Assure.

If your answer is NO, explain why not: foe Car & fhe Dnsitesvon
LS meal graetice ave’ Hey Gre pot concevinid Mot Frmeses.

If there is no prison grievance procedure in the institution, did you complain to prison authorities?
Ye No ()

If your answer is YES,

What steps did you take? “Z talkecl +o All Phe. LetutGjein)s-
Wutiders, Depsy (UekDEMS, Payoh, my Lewyer.

What was the result? Lx LUIS le €+ Pnivred that is
Wy Lane covhere 1 V% thw tedeer!l Court fs Force Reynecl uf .

Relief

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no
cases or statues. ’

EF wont to pe Franeall Y Compensateel dove yay
MOE has in Pudiness- yeptuces $ fein? Set fering

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.
Case 2:20-cv-01303-CRE Document 1-1 Filed 09/02/20 Page 4 of 5

Auyise Ll, 22° Watt bake de

(Date) ” (Signature of Plaintiff) <<“
 
    

frp 2 OAS es le UI 0, oy oe Stamenioes! Filed 09/02/20 Page 5 of /28/zo
Voy . pe .
CnVL/24/201 ©. Ulining tor, Muchuaed (Inmate. We rtunsdem *179879.) uses in Alleghany

Pwd dail, te wos located on fod 7E, cell 204 when he Was Vivlated (Lecteeal
: ( a Ws
wolated), by C.0. Lovmenelli. (Nas hray ( o

Zz oh vs in hrs cel| #204. (Price es claw: Hig NORE RR)
Cor W 1G. (AUC@Eet Uewes~ Recerled Vwashy noms iM his ceil Ahn C.0. Komenei(!
’ / = ise ey - e rie,

Come fo USesy, Ul,

brani mado cell. Wash ia fon Los Not ber disruptive , ASAS Not £ tH

, Waghengton atiel net bore a coll mete. At Hus fone Loe
Le 24 WAS A Sve Bed ceit. 0& Romana traeted dose n because he. hE
Celsped tHate £.¥ Brac men auel expressed his hare Corl (eng WaSHZWUEcTes ao Drew
Dealing Wigqere" Me Lncichent at out MOP POK: 10: Spin de IIE, borg end 9
ete ng, te About Terr Come3 + Wednze Count Tone. CO. Romane came fo Abe Prrgen |
Cell ang gpenect the ceil doot. The Fssue: C.0. Pormenetl? Cume fo Wastungdens Cell withthe —
A Lieutenant, Serseant, A Cawleh, A Fellow low PAnK covrechona | officer Chie is Fit Spal cel
fai cy /) Thee would nevee-HA per ia Srveise ca frown. Way Expevienee ,

: Obst ruh ores) oud
C.0. Lomane li) Kushecl in the cell anel Panchedt me in the THE pect tyaf © ines. Avel esb pre
MY Private purr (penis) sexunlly Peseucltng me. find called me 4 Drug Deal,

| on 1G Wg ge0 ris
Cl tamet doe Hie flecert. Tis HMegheny Intl filhey save pliyjecdt flyer ei Fe “

oe

OP ank Inmexes) Then he Hond cufbed Woshurtetenr, which Woshimgton compiveal
With. And (.0. Romane l(s Searched (Dashn s cell hunk Lid derinrol HV] fre Cont rete,
Mock of Slocinns Su ppev tect by C0. Cerne azyuG COME UO (Mi sectieluet Repeaz), But none the fess
Wishnarten Comyrhivecl with fe cel Seprece Durirg the cel/ Seutveh @. 2. Porrenti; tore, avrl

desrrorgecd Cas hunsdon's PrEPerty. cred Legal Documenss. ceirad Perse Detumenrs. anal
Mso stele, Liles Mg wor held until 10/23/(%. Beuusge Westinscten died CL AV CRUVANLER
to MAtoe Vaucheeri. And Merpoxe Vaneheei He Documents back atleast us hat Cues
le © the Documents. The Documents Cor nec Besmess Pian

S, Housus Finauces, AIT
Recreation plans, ells ous maternal (1 Arcee nent), Commeruve( Crus, My Crominerl case.
Leom( Adurce anc notes Th recoveect Brom Parl vistts with my PHHrovnene. ancl Ing.

ZL obtamed of F tre LAW Heravy computer (kiosk) on Hie CE Food. \[“resed€ e& clan;
supgorieed by Hel 200) Mieshany Cower of Commu Pens ited me Gos sing Me compete
tswell as tie KHoraey Ysits Beccbid i the AMepheny County ial! Vision Toc) Sy
Afte2 C-0.Romomelli Assented tattered Washmnaten, Hane euntied Him, semvcned

nis cell, destvoyed is Property anak priceless documents, wth no obrer officer present.
C.0. Romanel(ianu-hane cukfed Weshr ane Wershingien enrered tue cell, And
C-0. Zomaneili ,Statech,* Tin eping, do His evergdays Dm Being MAKE Gore Life
Living, Well, You Me v2)" bined Gushed Was Wigton fe Hie Floor. where he re- (apured his
eck duel Meck that cas ingdiced in # Recorded eae Acccdeyt, Wes UUs Seeing

f& Chivopractne at Ho pe Chivepreahe in Serssvale,; P&H, PA. Co. Komenctl* fHhrep Shemyneed
the cell doo. And meckiew! exame. cured exercised Meal prehee not even coming BNVTo cx.
WsHING Tons cel(.|ancd pluysceally Tecteind him. (eee Hees Mectecally chewed Lisp,
But Kuephewy Crerty i i Soll oll pot ring 2 predict wreten They Brought 2 respemoe
Chitin . Fur these, njuoring (Wrest) 5 Bnet. Then Hrey fre Wathwg doy on He Lloore On
od BB cou tirg (24 extieHy He cett) Aud cut his clothes of heaving fine in fhe flliche.
Then Duving the PTSD from being Sexunlly KS5auttect, Peperty Bestroyect anol tot Peiesg
Mnechically treatecdt. Withington went JoTR4#l 2Biinres. 67 4 nowt, wthrecet pres

/ Dedense On Busmess Kecorets Ove Peveconutl [(Ptcreuees of hes Grunsese Beuuytecse [4

H Wesnaton hid Wis bee Paper woek (Defense) umitngter Hertle) hepye ccon-trual, obi swusy,

the cise andl Kelensing thin, ancl seting him Free. — Cavd Bress-
